                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 14-cr-20780
                                                    Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

               ORDER GRANTING THE GOVERNMENT’S
             MOTION TO ENJOIN DEFENDANT (ECF NO. 613)

      On April 9, 2016, a jury convicted Defendant Curtis Scott of one count of

carjacking, one count of using or carrying a firearm during and in relation to a crime

of violence, and one count of making a false statement or representation to a

department or agency of the United States. (See Verdict, ECF No. 92.) On June 21,

2019, the Court entered judgment against Scott and sentenced him with respect to

those convictions. (See Judgment, ECF No. 585.) Scott has now filed an appeal of

that judgment. (See Notice of Appeal, ECF No. 587.)

      Scott’s appeal generally divests this Court of jurisdiction. Nonetheless, Scott

continues to file notices and other documents in this action.        Some of those

documents relate to alleged conduct and/or alleged cooperation by inmates in other




                                          1
cases and that could potentially jeopardize the safety and physical well-being of

those inmates. Scott’s filings are inappropriate and must stop.

      On September 26, 2019, the Government filed a motion in which it requested

that the Court enjoin Scott from filing any future papers in this action without prior

permission of the Court. (See Mot., ECF No. 613.) For all of the reasons stated in

this order, and all of the reasons stated in the Government’s motion, Scott’s history

of frivolous and potentially dangerous filings makes such an order a necessity.

      Accordingly, the Government’s motion to enjoin Defendant (ECF No. 613) is

GRANTED. Scott is ENJOINED from making any further filings on the Court’s

docket in this action without first seeking permission from the Court. Should Scott

wish to file any document in this action, he must first file a motion for leave. In any

such motion for leave, Scott shall identify the document that he wishes to file and

explain why that document is appropriately filed in this case at this stage of the

proceeding. Scott shall not attach the document that he wishes to file to his motion

for leave. Nor shall Scott identify any inmate by name in the motion for leave or

identify any other person by name that he claims is cooperating with law

enforcement. Finally, Scott shall not file any other document unless and until the

Court grants leave.




                                          2
      The Court will strike from the record any filings – other than a motion for

leave – that Scott attempts to file without prior permission and/or that do not comply

with this order.

      IT IS SO ORDERED.


                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: October 18, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 18, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          3
